UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report THE APPLETON GROUP PLUS FUND August 31, 2013 Investment Advisor Appleton Group Wealth Management, LLC 100 West Lawrence Street Appleton, Wisconsin 54911 Phone: 1-866-993-7767 www.appletongroupfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 11 STATEMENT OF OPERATIONS 12 STATEMENTS OF CHANGES IN NET ASSETS 13 FINANCIAL HIGHLIGHTS 14 NOTES TO FINANCIAL STATEMENTS 15 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 21 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Greetings from The Appleton Group LLC, advisor to The Appleton Group PLUS Fund. The more consistent and predictable market environment of 2012 has given way to a much less predictable market environment over the past six months, leading to flat performance for the Appleton Group PLUS Fund (the “Fund”) over this period. For the six months ending August 31, 2013, the Fund declined by -0.11%. This compares to the S&P ndex (our primary benchmark) which is up 8.95% and to the Dow JonesModerate U.S. Portfolio Index (our secondary benchmark) which is up a more modest 5.10% for the same period. Both of these benchmarks represent “buy & hold” strategies, and as such the performance reflects appreciation for the overall market, which has been fueled by the ongoing $3 trillion dollar stimulus efforts of the Federal Reserve.We believe it is highly probable that much (if not all) of the market appreciation since 2008 has been engineered by this stimulus and that without additional future stimulus of equal or greater size current market levels are unsustainable.Thus, we continue to employ a prudently defensive strategy that we believe can help to mitigate the risk that future stimulus will be ineffective. Over the past six months, the Fund has increased exposure to a number of broad market segments, including small- and mid-cap U.S. equity and developed international markets. We have also reduced the size of each position toward a targeted maximum of 11% of the Fund.The reduction of our exposure to foreign emerging markets (such as China and India) has been a result of higher volatility in this part of the market.We have also temporarily eliminated exposure to fixed income assets (both traditional and high yield bonds).Emerging markets, fixed income and real estate segments of the market have declined significantly during the period, which we have been able to mitigate by reducing and/or eliminating our overall exposure. We believe there will be two drivers of market performance going forward: the presence of additional significant stimulus (which should continue to prop up the markets) or a reduction in current Fed stimulus (which could create significant downside risk).It is truly impossible to predict how an unwinding of the Fed’s massive bond buying program will affect the markets as this type of a program has never existed before – a large-scale rotation out of fixed income assets could be very good for the markets, or rising interest rates and inflation could unwind much of the progress of the past four years.But as it took over $8 trillion of stimulus since year 2000 just to keep the markets at breakeven (adjusted for inflation), there may be little political appetite for more. As has occasionally been the case with our discipline, any period of market volatility that creates a downward trend will provoke a necessary defensive shift in order to help manage the risk of catastrophic losses. Our strategy has never sought to eliminate risk, as risk-free investing in the current interest rate environment is nearly certain to produce minimal gains going forward. With this reality in mind, our Fund will continue to invest in a variety of exchange traded funds (ETFs) that we believe offer the potential to grow during periods of upward rising trends and reduce or eliminate these positions when it becomes evident that those rising trends have likely run their course. It is worth noting that our active trend-following management style continues to focus on investment risk management which can on occasion result in higher portfolio turnover compared to less flexible investment strategies. 3 We pledge to you our continued best efforts to navigate this current economic recovery.Our door is always open to you, our shareholders, and we invite you to feel free to contact us at any time. Sincerely, Mark C. Scheffler Senior Portfolio Manager, Founder The opinions expressed above are those of Appleton Group Wealth Management, LLC, are subject to change and should not be considered investment advice. Please refer to page 8 for complete performance information. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Because the fund is a “fund of funds”, the cost of investing in the fund will generally be higher than the cost of investing directly in the shares of the fund in which they invest. The fund will bear its share of fees and expenses of the underlying funds in addition to indirectly bearing the principal risks of those funds. The fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested. However, a mutual fund investor’s risk is limited to the amount of investment in the mutual fund. ETF investments involve additional risks such as the market price trading at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in international securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Investors should be aware of risks involved with investing REITS and real estate securities, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. This Fund may experience a high portfolio turnover rate. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Moderate U.S. Portfolio Index is part of the Dow Jones Relative Risk Index series, which measures the performance of conservative, moderate and aggressive portfolios based on incremental levels of potential risk to all-stock portfolio. The specific percentage of all-stock portfolio risk reflected in the Dow Jones Moderate U.S. Portfolio Index is 60%. Three major asset classes in sub-indexes of the Dow Jones Relative Risk Indexes are stocks, bonds and cash, and the weighting of each one should not go below 5%. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The Appleton Group PLUS Fund is distributed by Quasar Distributors, LLC. 4 THE APPLETON GROUP PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2013–August 31, 2013). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 5 THE APPLETON GROUP PLUS FUND Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 - March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.86%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 6 THE APPLETON GROUP PLUS FUND Investment Highlights (Unaudited) The investment objective of the Fund is to maximize total return (capital appreciation plus income). Under normal market conditions, the Advisor seeks to achieve the Fund’s investment objective by allocating the Fund’s assets primarily among shares of different exchange-traded funds (“ETFs”). ETFs are open-end investment companies that generally track a securities index or basket of securities. In selecting investments for the Fund, the Advisor uses a proprietary asset allocation model, which focuses on historical patterns of market indices which the ETFs track, as well as the market as a whole. The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic, or political conditions. Portfolio Allocation As of August 31, 2013 % of Investments Continued 7 THE APPLETON GROUP PLUS FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended August 31, 2013 Since Inception 1 Year 3 Years 5 Years May 2, 2005 The Appleton Group PLUS Fund 0.02% 1.95% 0.06% 0.22% S&P 500 Index 18.70% 18.40% 7.32% 6.40% Dow Jones Moderate U.S. Portfolio Index 12.67% 12.75% 7.70% 6.95% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-993-7767. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Advisor.In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date.The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange.The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Dow Jones Moderate U.S. Portfolio Index is part of the Dow Jones Relative Risk Index series, which measures the performance of conservative, moderate and aggressive portfolios based on incremental levels of potential risk to all-stock portfolio.The specific percentage of all-stock portfolio risk reflected in the Dow Jones Moderate U.S. Portfolio Index is 60%.Three major asset classes in sub-indexes of the Dow Jones Relative Risk Indexes are stocks, bonds and cash, and the weighting of each one should not go below 5%. One cannot invest directly in an index. Continued 8 THE APPLETON GROUP PLUS FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment *Inception Date 9 THE APPLETON GROUP PLUS FUND Schedule of Investments August 31, 2013 (Unaudited) Ticker Symbol: AGPLX Shares Value EXCHANGE TRADED FUNDS 80.17% iShares Core S&P Mid-Cap ETF $ iShares MSCI ACWI ETF iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund Materials Select Sector SPDR Fund Powershares QQQ Trust Series 1 SPDR S&P rust Vanguard FTSE Emerging Markets ETF TOTAL EXCHANGE TRADED FUNDS (Cost $27,981,485) SHORT-TERM INVESTMENTS 13.96% Fidelity Institutional Money Market Funds – Government Portfolio STIT-STIC Prime Portfolio STIT-Treasury Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $5,042,698) TOTAL INVESTMENTS (Cost $33,024,183) 94.13% Other Assets in Excess of Liabilities 5.87% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 10 THE APPLETON GROUP PLUS FUND Statement of Assets and Liabilities August 31, 2013 (Unaudited) Assets Investments, at value (cost $33,024,183) $ Interest receivable Receivable for Fund shares issued Receivable for investments sold Other assets Total Assets Liabilities Payable to Advisor Payable to affiliates Accrued distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 11 THE APPLETON GROUP PLUS FUND Statement of Operations For the Six Months Ended August 31, 2013 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Distribution fees Administration fees Fund accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Reports to shareholders Chief Compliance Officer fees Custody fees Trustees’ fees and related expenses Other expenses Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Change in net unrealized depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) The accompanying notes are an integral part of these financial statements. 12 THE APPLETON GROUP PLUS FUND Statements of Changes in Net Assets Six Months Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013 From Operations Net investment income (loss) $ ) $ Net realized gain (loss) on investments Change in net unrealized depreciation on investments ) ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets Beginning of period End of period $ $ Undistributed Net Investment Loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 13 THE APPLETON GROUP PLUS FUND Financial Highlights Six Months Ended August 31, Year Ended February 28, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) ) Less distributions paid: From net investment income — ) ) ) — ) Total distributions paid — ) ) ) — ) Net Asset Value, End of Period $ Total Return(3) )% % )% % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(2) % After waivers, reimbursements and recoupments of expenses(2) % Ratio of net investment income (loss) to average net assets: Before waivers, reimbursements and recoupments of expenses )% % )% % % )% After waivers, reimbursements and recoupments of expenses )% % )% % % )% Portfolio turnover rate % Less than 0.5 cent per share. Does not include expenses of ETFs in which the Fund invests. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 14 THE APPLETON GROUP PLUS FUND Notes to Financial Statements August 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Appleton Group PLUS Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to maximize total return (capital appreciation plus income).The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Redeemable securities issued by open-end, registered investment companies, such as money market funds, are valued at the NAVs of such companies for purchase and/ or redemption orders placed that day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board 15 THE APPLETON GROUP PLUS FUND Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2013: Level 1 Level 2 Level 3 Total Equity Exchange Traded Funds $ $
